Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-8, 10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (US 20160299805 A1) in view of Chen et al. (US 20150262712 A1), and further in view of Klein et al. (US20220291986A1).

ZHOU discloses: 
1. (Currently Amended) A method implemented in an electronic device, the method comprising: 

determining a first time length (latency is a time duration; typical latency) of a first access (an erase operation or a write operation) to a set of blocks of a storage device wherein the first access is of an access type of a plurality of access types (an erase operation or a write operation); (101) [examiner’s note: a set of blocks or a data block is just a generic term for a set of contiguous memory locations.]

determining a threshold time length (warning value) for the access type of the first access; (par 62: less than the typical latency; par 92: If a change of the latency with the quantity of times of erase and write is less than a preset value, it is determined that the erase latency is the typical latency. For example, referring to FIG. 6, when the quantity of times of erase and write is greater than 3400, the latency basically remains 10 ms and no longer changes, and then 10 ms may be selected as the typical latency, and 9 ms is set as the warning value; fig 6: 9 ms)

comparing the first time length of the first access against the threshold time length (warning value); and (102; par 92: If a change of the latency with the quantity of times of erase and write is less than a preset value, it is determined that the erase latency is the typical latency. For example, referring to FIG. 6, when the quantity of times of erase and write is greater than 3400, the latency basically remains 10 ms and no longer changes, and then 10 ms may be selected as the typical latency, and 9 ms is set as the warning value.)

in response to the first time length exceeding the threshold time length, determining that the set of blocks are in a potential faulty state. (103; par 65: erase and write may fail if the operation is further performed on the data block; par 92: Reaching the warning value means that the block will become a bad block soon if the block is still used.)

wherein determining the threshold time length comprises: 

determining a statistical time length of accesses to the set of blocks; 

determining the threshold time length at least in part based on the statistical time length; (par 71, 80, 123) and

adjusting the determined threshold time length (warning value) based on a performance factor; and (par 80: a warning value is determined according to a changing relationship between a quantity of times of erase and write and an erase latency; par 90: FIG. 6 is a schematic diagram of a changing relationship between a quantity of times of erase and write and an erase latency; par 92: For example, referring to FIG. 6, when the quantity of times of erase and write is greater than 3400, the latency basically remains 10 ms and no longer changes, and then 10 ms may be selected as the typical latency, and 9 ms is set as the warning value; par 81: FIG. 5 is a flowchart of determining a warning value in a solid state disk using method according to the present invention.)

However, ZHOU does not explicitly disclose, while Chen teaches:
in response to determining that the set of blocks are in the potential faulty state, isolating the set of blocks from the storage device. (par 54: If a memory block is marked bad before failure, the data on the marked memory block may be moved to another location to prevent data loss. The SSD controller 70 may ignore (e.g., not use) the blocks marked bad when processing I/O requests. Ignoring bad blocks may improve the performance and/or reliability of the memory circuit 80.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine latency caused by a disk failure of ZHOU with bad block due to performance/reliability threshold issue of Chen. One of ordinary skill in the art would have been motivated to do so in order to avoid the issue of performance and/or reliability of the memory circuit . (Chen: par 54)

However, ZHOU does not explicitly disclose, while Klein teaches:
wherein time lengths associated with different access types are different;
wherein different threshold time lengths are determined (par 256) for different access types; (par 301: The defined performance range may include, for example, a range or threshold of response times for servicing storage operations issued to the storage device such as read operations, write operations, both read operations and write operations, and so on. For example, it may be determined 1102 that the storage device is operating outside the defined performance range when the latency for one or more issued storage operations exceeds a threshold.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine latency caused by a disk failure of ZHOU with read/write latency for storage operations exceeding a threshold of Klein. One of ordinary skill in the art would have been motivated to do so in order to diagnose the root causes of latency for storage operations. (Klein: par 301)

Modified ZHOU discloses: 
3. (Currently Amended) The method of claim 1, wherein determining the statistical time length comprises: 
determining a second time length (latency) of a second access to the set of blocks, the second access being prior to the first access; and 
determining the statistical time length based on the first time length and the second time length. (par 62: an average value of latencies; par 71: the latency may be obtained by means of statistics collection; par 80: a quantity of times of erase and write of a solid state disk changes with a latency is obtained by means of statistics collection)

6. (Currently Amended) The method of claim 1, wherein determining the first time length comprises: 
determining the first time length by monitoring start time and end time of the first access. (101: latency is a time duration)

7. (Currently Amended) The method of claim 1, further comprising: 
in response to determining that the set of blocks are in the potential faulty state, 
However, ZHOU does not explicitly disclose, while Chen teaches:
isolating the set of blocks from the storage device instead of replacing the set of blocks with any reserved blocks. (par 54)

Claim(s) 8, 10, 13-14 is/are rejected as being the device implemented by the method of claim(s) 1, 3, 6-7, and is/are rejected on the same grounds.

Claim(s) 15 is/are rejected as being the device implemented by the method of claim(s) 1, and is/are rejected on the same grounds.

Response to Remarks
Applicant has amended the claims to add aspects of different time lengths for different access types, and determining different threshold time lengths for different access types. ZHOU does not explicitly describe this feature. Klein, which teaches read/write latency for storage operations, discloses them in par 256, 301.

Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 103, the Remarks state, “according to Merriam-Webster Dictionary, isolate means “to set apart from others” or “to separate from another substance so as to obtain pure or in a free state,” while means “to refuse to take notice of.” Hence, Chen’s disclosing of “ignoring (e.g., not using) the blocks marked bad” is essentially different from “isolating the set of blocks from the storage device” of Claim 7 of the present application. Furthermore, Chen is silent on whether the blocks marked bad is replaced or not. In other words, Chen does not explicitly recite that the SSD controller 70 isolates the blocks marked bad instead of replacing the bad blocks with any reserved blocks.” However, the examiner respectfully disagrees. Chen discloses, in par 54, "bad block detection may be conservative (e.g., the memory block may be retired long before failure)." A retired memory block is isolated from the storage device. Furthermore, "If a memory block is marked bad before failure, the data on the marked memory block may be moved to another location to prevent data loss. The SSD controller 70 may ignore (e.g., not use) the blocks marked bad when processing I/O requests." Not using the block marked bad makes the bad block in the storage device alone or apart from other blocks which process read/write operations. Chen does not teach replacing the bad block but retiring or not using the bad block. Therefore, Chen teaches “isolating the set of blocks from the storage device instead of replacing the set of blocks with any reserved blocks.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113